 
Exhibit 10.7
 
SECOND AMENDMENT
 
TO AMENDED AND RESTATED FINANCING AGREEMENT
 
SECOND AMENDMENT, dated as of September 30, 2006 (this "Amendment"), to the
Amended and Restated Financing Agreement referred to below, by and between
COMMAND SECURITY CORPORATION, a New York corporation (the "Company"), and THE
CIT GROUP/BUSINESS CREDIT, INC., a New York corporation ("CIT").
 
WHEREAS, the Company and CIT are parties to that certain Amended and Restated
Financing Agreement dated as of March 22, 2006, as amended by that certain First
Amendment and Consent to Amended and Restated Financing Agreement, dated as of
June 13, 2006 (such agreement, as may be further amended, restated,
supplemented, modified or otherwise changed from time to time, the "Financing
Agreement"), pursuant to which CIT has agreed to make revolving credit loans to
the Company from time to time in an aggregate amount at any time outstanding not
to exceed the Revolving Line of Credit (as defined in the Financing Agreement);
and
 
WHEREAS, the Company has requested that CIT amend certain provisions of the
Financing Agreement, and CIT has agreed to do so on and subject to the terms and
conditions set forth herein.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
 
1.  Definitions in Amendment. Any capitalized term used herein and not defined
shall have the meaning assigned to it in the Financing Agreement.
 
2.  Definitions in the Financing Agreement. Section 1 of the Financing Agreement
is hereby amended as follows:
 
(a)  The definition of the term "Borrowing Base" is hereby amended and restated
in its entirety to read as follows:
 
"'Borrowing Base' shall mean (without duplication) (a) the sum of (i)
eighty-five percent (85%) of the Company’s aggregate outstanding Eligible
Accounts Receivable; provided, however, that if the then Dilution Percentage is
greater than five percent (5%), then the rate of advance herein shall be reduced
by the amount of such excess Dilution Percentage, plus (ii) the lesser of (A)
75% of the Company’s aggregate outstanding Eligible Unbilled Accounts Receivable
or (B) $2,500,000.00, plus (iii) eighty-five percent (85%) of the aggregate
outstanding Delta Receivables of up to (but not exceeding) $1,500,000, less (b)
any applicable Availability Reserves. For purposes of calculating the Borrowing
Base, no Trade Accounts Receivable of the Company may constitute at the same
time both Eligible Accounts Receivable and Eligible Unbilled Accounts
Receivable."
 
(b)  The definition of the term "Delta Receivables" is hereby amended and
restated in its entirety to read as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
"'Delta Receivables' shall mean the Company’s Accounts which arise from the
rendition of services to Delta Airlines in accordance with agreements entered
into with Delta Airlines on or after Delta Airline’s commencement of cases under
Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy
Court, so long as such Accounts do not remain unpaid for more than forty-five
(45) days from invoice date."
 
3.  Expenses. Section 8.6 of the Financing Agreement is hereby amended and
restated in its entirety to read as follows:
 
"8.6. The Company shall pay CIT’s standard charges and fees for CIT’s agents
and/or personnel used by CIT for reviewing the books and records of the Company
and for verifying, testing, protecting, safeguarding, preserving or disposing of
all or any part of the Collateral (which fees shall be in addition to the
Administrative Management Fee and any Out-of-Pocket Expenses, and are currently
billed at the rate of $850.00 per examiner per day); provided, however, that so
long as no Event of Default shall have occurred and be continuing, the Company
shall not be obligated to reimburse CIT for more than two (2) field exams during
any calendar year."
 
4.  Conditions Precedent. The effectiveness of this Amendment is subject to the
fulfillment, in a manner satisfactory to CIT, of each of the following
conditions precedent (the first date upon which all such conditions shall have
been fulfilled or waived being herein called the "Second Amendment Effective
Date"):
 
(a)  Representations and Warranties; No Event of Default. The representations
and warranties contained herein, in Section 7 of the Financing Agreement and in
each other Loan Document and certificate or other writing delivered to CIT
pursuant hereto on or prior to the Second Amendment Effective Date shall be
correct in all material respects on and as of the Second Amendment Effective
Date as though made on and as of such date, except to the extent that such
representations and warranties (or any schedules related thereto) expressly
relate solely to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects on and as of such
date); and no Default or Event of Default shall have occurred and be continuing
on the Second Amendment Effective Date or would result from this Amendment
becoming effective in accordance with its terms.
 
(b)  Delivery of Amendment. CIT shall have received on or before the Second
Amendment Effective Date, counterparts of this Amendment which bear the
signatures of the Company and CIT.
 
(c)  Proceedings. All proceedings in connection with the transactions
contemplated by this Amendment, and all documents incidental thereto, shall be
satisfactory to CIT and its counsel.
 
(d)  Out-of-Pocket-Expenses. The Company shall have paid to CIT, in immediately
available funds, an amount equal to the amount of all Out-of-Pocket-Expenses
which were incurred by CIT in connection with the preparation, execution and
delivery of this Amendment and the other related agreements, instruments and
documents. Such Out-of-Pocket-Expenses shall be due and payable in full on the
date hereof and may, at CIT’s option, be charged to the Company’s Revolving Loan
Account.
 
 
2

--------------------------------------------------------------------------------

 
 
5.  Representations and Warranties. The Company hereby represents and warrants
to CIT as follows:
 
(a)  Representations and Warranties; No Event of Default. The representations
and warranties herein, in Section 7 of the Financing Agreement and in each other
Loan Document and certificate or other writing delivered to CIT pursuant hereto
on or prior to the Second Amendment Effective Date are correct in all material
respects on and as of the Second Amendment Effective Date as though made on and
as of such date, except to the extent that such representations and warranties
(or any schedules related thereto) expressly relate solely to an earlier date
(in which case such representations and warranties are true and correct in all
material respects on and as of such date); and no Default or Event of Default
has occurred and is continuing on the Second Amendment Effective Date or would
result from this Amendment becoming effective in accordance with its terms.
 
(b)  Organization, Good Standing, Etc. The Company has all requisite power and
authority to execute, deliver and perform this Amendment, and to perform the
Financing Agreement, as amended hereby.
 
(c)  Authorization, Etc. The execution, delivery and performance by the Company
of this Amendment, and the performance by the Company of the Financing
Agreement, as amended hereby, (i) have been duly authorized by all necessary
action on the part of the Company, (ii) do not and will not contravene the
Company’s charter or by-laws, any applicable law or any material contractual
restriction binding on or otherwise affecting it or any of its properties,
(iii) do not and will not result in or require the creation of any lien (other
than pursuant to any Loan Document) upon or with respect to any of its
properties, and (iv) do not and will not result in any suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties.
 
(d)  Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or other regulatory
body is required in connection with the due execution, delivery and performance
by the Company of this Amendment, or for the performance of the Financing
Agreement, as amended hereby.
 
(e)  Enforceability of Loan Documents. Each of this Amendment, the Financing
Agreement, as amended hereby, and each other Loan Document to which the Company
is a party is a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by or subject to any bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors' rights generally.
 
6.  Miscellaneous.
 
(a)  Continued Effectiveness of the Financing Agreement. Except as otherwise
expressly provided herein, the Financing Agreement and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, except that on and after the Second Amendment
Effective Date (i) all references in the Financing Agreement to "this
Agreement", "hereto", "hereof", "hereunder" or words of like import referring to
the Financing Agreement shall mean the Financing Agreement as amended by this
Amendment, and (ii) all references in the other Loan Documents to which the
Company is a party to the "Financing Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment. Except as expressly
provided herein, the execution, delivery and effectiveness of this Amendment
shall not operate as an amendment or waiver of any right, power or remedy of CIT
under the Financing Agreement or any other Loan Document, nor constitute an
amendment or waiver of any provision of the Financing Agreement or any other
Loan Document.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)  Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally effective as delivery of a
manually executed counterpart.
 
(c)  Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.
 
(d)  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.
 
(e)  Amendment as Loan Document. The Company hereby acknowledges and agrees that
this Amendment constitutes a "Loan Document" under the Financing Agreement.
Accordingly, it shall be an Event of Default under the Financing Agreement if
any representation or warranty made by the Company under or in connection with
this Amendment shall have been untrue, false or misleading in any material
respect when made or if the Company fails to perform, keep, or observe any term,
provision, condition, covenant, or agreement contained in this Amendment.
 
(f)  Collateral. The Company confirms and agrees that to the extent that any
Loan Document purports to assign or pledge to CIT, or to grant to CIT a lien on
any collateral as security for the Obligations of the Company from time to time
existing in respect of the Financing Agreement and the Loan Documents, such
pledge, assignment and/or grant of a lien is hereby ratified and confirmed in
all respects.
 
(g)  Waiver of Jury Trial. EACH OF THE COMPANY AND CIT HEREBY IRREVOCABLY WAIVES
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
 
 

 
Company:
       
COMMAND SECURITY CORPORATION,
a New York corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
 
Title:

 

 
CIT:
       
THE CIT GROUP/BUSINESS CREDIT, INC.,
a New York corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
 
Title:

 
 
5

--------------------------------------------------------------------------------

 